Citation Nr: 1214426
Decision Date: 04/20/12	Archive Date: 05/24/12

DOCKET NO.  08-33 233	)	DATE APR 27 2012
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


CORRECTIVE ORDER


     In a decision issued by the Board in this case on April 20, 2012, the ORDER is corrected to read:

As new and material evidence has been received, the request to reopen the claim for service connection for low back disability is granted.

Service connection for low back disability is denied.

Service connection for obesity, as secondary to service-connected depression with PTSD, is denied.

Service connection for diabetes mellitus, to include as secondary to obesity, is denied.




Service connection for hypertension, to include as secondary to obesity, is denied.

Service connection for sleep apnea, to include as secondary to obesity, is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 1214426	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen the claim for service connection for low back disability has been received.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for obesity, as secondary to service-connected depression with psychotic features and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to obesity.

5.  Entitlement to service connection for hypertension, to include as secondary to obesity.

6.  Entitlement to service connection for sleep apnea, to include as secondary to obesity.

7.  Entitlement to service connection for fibromyalgia. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, denied the Veteran's request to reopen the claim for service connection for low back disability, and denied service connection for obesity, diabetes mellitus, hypertension, sleep apnea, and fibromyalgia.  In February 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

In April 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

Although in the September 2008 SOC the RO reopened the Veteran's claim for service connection for low back disability and addressed it on the merits, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and given the Board's favorable disposition on the request to reopen-the Board has characterized this appeal as encompassing both matters set forth on the title page.

The Board's decision addressing the request to reopen the claim for service connection for low back disability, and claim for service connection for low back disability, on the merits, as well as the claims for service connection for obesity, diabetes mellitus, hypertension, and sleep apnea are set forth below. The claim for service connection for fibromyalgia is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In October 1976, the RO denied claim for service connection for low back disability; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since the October 1976 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for low back disability, and raises a reasonable possibility of substantiating the claim.

4.  Although the Veteran received treatment for low back problems during service, a chronic low back disability was not shown in service or for many years thereafter; her assertions as to continuity of low back symptoms since service are not credible; and the most persuasive medical opinion to address whether her current lumbar spine disability is medically related to service weighs against the claim.

5.  The most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current obesity and service-connected depression with psychotic features and PTSD weighs against the claim.

6.  Diabetes mellitus was not shown in service or for many years thereafter, and the only probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current diabetes mellitus and service weighs against the claim.

7.  Hypertension was not shown in service or for many years thereafter, and the only probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current hypertension and service weighs against the claim.

8.  Sleep apnea was not shown in service or for many years thereafter, and the only probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current sleep apnea and service weighs against the claim.

9.  As service connection for obesity has not been established, there is no legal basis for an award of service connection for diabetes mellitus, hypertension, or sleep apnea as secondary to obesity.




CONCLUSIONS OF LAW

1.  The October 1976 rating decision in which the RO denied service connection for low back disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the RO's October 1976 denial is new and material, the criteria for reopening the claim for service connection for low back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010) (as in effect for claims filed on and after August 29, 2001).

3.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2011).

4.  The criteria for service connection for obesity, as secondary to service-connected depression with psychotic features and PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

5.  The criteria for service connection for diabetes mellitus, to include as secondary to obesity, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).

6.  The criteria for service connection for hypertension, to include as secondary to obesity, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).

7.  The criteria for service connection for sleep apnea, to include as secondary to obesity, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Pertinent to the matter of service connection, on the merits, and the remaining claims for service connection herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to these claims.  The June 2007 letter also provided general information concerning VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the June 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, Social Security Administration (SSA) records, and the report of a July 2010 VA examination.  Also of record and considered in connection with the appeal is a transcript of the Veteran's April 2010 DRO hearing testimony, as well as various written statements provided by the Veteran and by her representative, family members and friends, on her behalf.  No further RO action on any claim is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims for service connection herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Request to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for low back disability was denied in an October 1976 rating decision, wherein the RO noted that there was no evidence of a chronic low back disability after the Veteran's discharge from service.

The pertinent evidence of record at the time of the October 1976 rating decision consisted of the Veteran's service treatment records, which included notations of complaints of low back pain, but normal x-ray findings and the examiner's impressions that the complaints were purely functional, and a September 1976 VA examination that also included normal x-findings and no evidence of a back disability on examination.

Although notified of the denial in an October 1976 letter, the Veteran did not initiate an appeal of the October 976 RO decision.  See 38 C.F.R. § 20.200.  The RO's October 1976 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in July 2006.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).   Here, the last final denial of the claim is the October 1976 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the October 1976 rating decision included additional VA outpatient treatment records reflecting complaints and treatment for low back pain and including an October 2003 MRI report indicating mild L5-S1 left neural foraminal narrowing and bilateral facet disease at L5-S1 and L4-5, various private medical records reflecting treatment for various disabilities, including diffuse joint pain and myalgias, the report of a July 2010 VA examination reflecting diagnosis of degenerative joint disease of the lumbar spine, various written statements from the Veteran's family member and friends, and the Veteran's April 2010 DRO hearing testimony, wherein she indicated that she was first treated for a back disability in service and has experienced low back symptoms since her discharge from service.

Also added to the record is a May 2010 statement from the Veteran's treating VA physician, Dr. G., who notes that the Veteran had been seen in the primary care clinic for almost 10 years for a variety of disabilities, including low back pain and disease at L5-S1 and L4-5.  Dr. G. opined that, after a review of the Veteran's medical record and service treatment records, it is "highly probable" that the Veteran's current low back pain resulted from back injury to the Veteran.

The Board finds that the identified evidence is "new" in that it was not before agency decision makers at the time of the October 1976 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnosis of degenerative joint disease of the lumbar spine, and, when considered with the report of low back complaint during service and the Veteran's contentions as to continuity of low back symptomatology since service, and Dr. G.'s opinion linking the Veteran's current low back disability to service, addresses a potential relationship between diagnosed low back disability and service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for low back disability and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for low back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-noted authority, the Board notes that service connection may be presumed, for certain chronic diseases, such as arthritis, cardiovascular-renal disease and diabetes mellitus, which develop to a compensable degree (10 percent for arthritis, cardiovascular-renal disease and diabetes) within a prescribed period after discharge from service (one year), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). However, given the basis of the denials as noted below, any further discussion of the amendment is unnecessary.].

A.  Low Back

The Veteran contends that she is entitled to service connection for low back disability, as she believes that her current low back symptoms originated during active duty service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a low back disability is not warranted.

As referenced above, the Veteran complained of low back pain in service.  In November 1975, complaints of shoulder and low back pain were noted.  There was no report of trauma.  An assessment of costochondritis of the right shoulder, low back pain, and anxiety was noted.  In December 1975, continued back pain was noted.  It was noted that there was no history of trauma.  On the Veteran's December 1975 report of medical history upon discharge, she endorsed recurrent back pain.  On December 1975 discharge examination, recurrent back pain, diagnosed as low back pain, treated with heat and Williams exercises, was noted.  No underlying back diagnosis was indicated.

Following service, on VA examination in September 1976, the Veteran complained of chronic low back pain.  She indicated that she strained her back in August 1975 while lifting a box.  However, an x-ray and examination of the low back was normal. The examiner concluded by indicating that there was no evidence of back disease on examination.

VA outpatient treatment records reflect the Veteran's complaints of low back pain as early as May 1993.  The May 1993 report notes chronic lumbosacral paravertebral muscle pain secondary to weight.  

An October 2003 MRI of the lumbar spine revealed mild L5-S1 left neural foraminal narrowing. Bilateral facet disease at L5-S1 and L4-5 was also present.  

A November 2005 VA outpatient treatment report notes that the Veteran complained of low back pain with an onset in 1975.  An assessment of low back pain was assigned.  It was indicated that the Veteran was to continue current treatment and pool therapy.  

During the Veteran's April 2010 DRO hearing, she indicated that she initially injured her back while lifting a box in service, and that she has experienced low back symptoms since service.  She indicated that her treating VA physician indicated that the pain she experienced now was related to her problems in service.

A May 2010 statement from the Veteran's treating VA physician, Dr. G., notes that the Veteran had been seen in the primary care clinic for almost 10 years for a variety of disabilities, including low back pain and disease at L5-S1 and L4-5.  Dr. G. opined that, after a review of the Veteran's medical record and service treatment record, it is "highly probable" that the Veteran's current low back pain resulted from back injury to the Veteran.

On VA examination in July 2010, the Veteran reported that she hurt her back in 1975 in service.  After eliciting a complete medical history and performing an examination of the lumbar spine, a diagnosis of degenerative joint disease of the lumbar spine was assigned.  The examiner opined that the Veteran's lumbar spine disability was not caused by or a result of service.  In so finding, the examiner noted that the Veteran's separation examination noted a normal spine examination.  There was no degenerative joint disease of the lumbar spine diagnosed while in service, and nothing in the service treatment records supports such a diagnosis.  The examiner also noted that there was no documented continuity of medical care for any lumbar spine degenerative joint disease identified and a follow-up examination in 1976 revealed no evidence of back disease and a normal lumbar spine radiograph.  

Various written statements from the Veteran's family members and friends reflect their observations that the Veteran is suffering from a high level of pain, particular low back pain.  

The foregoing evidence establishes that the Veteran has a current lumbar spine disability characterized by degenerative disc disease of the lumbar spine.  However, the evidence does not support a finding that such disability is related to service.  

The Board acknowledges that the Veteran was seen for complaints of low back pain during service, and recurrent back pain was noted on discharge.  However, x-rays and radiographic evidence from that time was within normal limits, and no diagnosis was assigned.

Post service, there is no evidence of any lumbar spine arthritis within the first post-service year.  Indeed, the first medical evidence of any low back pathology was not until 1993, nearly 20 years after the Veteran's separation from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the persuasive medical opinion evidence on the question of whether current low back disability is related to service weighs against the claim.  As indicated, after reviewing the claims file and examining the Veteran, the  July 2010 VA examiner found that it was less likely than not that the such disability is a result of, or caused by, service.  The Board finds that this opinion, which was supported by stated rationale, constitutes probative evidence on the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the weight and probative value attached to medical opinions is within the province of the Board).

The Board has considered the May 2010 opinion of the VA physician, who found it at least as likely as not that the Veteran's low back disability was a result of a back injury sustained in service.   This examiner did not indicate what back injury she was referring to.  Even if the Board was to assume, arguendo, that the examiner was referring to the claimed in-service back injury from a lifting event, the Board finds that the July 2010 VA examiner's opinion is more persuasive.  As indicated, the VA examiner provided a specific rationale for his finding, in that he discussed the pertinent in-service and post-service medical history, whereas the May 2010 VA physician simply noted a belief that the Veteran's lumbar spine problems was due to her described injuries, without providing any specific rationale for this belief.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

The Board also points out that the fact that the Veteran's own reported medical history of a low back disability with an onset during service in service appears in some of her medical records does not constitute competent, persuasive evidence of the required nexus between the current low back disability and service.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional. See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board has also considered the Veteran's assertions that she has experienced persistent lumbar spine-related symptomatology since service.  The Board acknowledges that she is competent to assert that he has experienced such continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  As noted above, however, although the Veteran was seen by medical personnel for low back problems on a number of occasions during service, the record does not contain any post-service medical documentation of low back problems outside of a complaint of pain on examination in 1976 until 1993, approximately 20 years after service.  In addition, the July 2010 VA examiner (after reviewing the claims file and considering the Veteran's assertions) specifically found that the Veteran's lumbar spine degenerative joint disease is less likely than not related to service duty.  Consequently, the Veteran's assertions as to continuity of symptomatology are outweighed by the probative medical opinion evidence on the question of medical nexus between any current disability and service.

Finally, the Board notes that, as regards any direct assertions by the Veteran and/or her representative that there exists a medical nexus between the low back disability diagnosed post-service and her complaints of back pain during service during active duty service, such assertions provide no basis for allowance of the claim.  The matter of medical etiology of current back disability is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran, nor her representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for a low back disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine. However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Obesity, Diabetes Mellitus, Hypertension, and Sleep Apnea

The Veteran contends, in essence, that her obesity is due to overeating to cope and manage her service-connected major depression with psychotic features and PTSD.  She further contends that her obesity, in turn, has led to the development of diabetes mellitus, hypertension, and sleep apnea.  

The Veteran's service treatment records include a November 1975 notation that the Veteran was overweight.  She was put on a 1200 calorie diet.  On discharge examination in December 1975, it was noted that the Veteran had lost 13 pounds since October 1975 due to a diet prescribed by physician.  It was indicated that she was 1 pound overweight at the time of discharge.  She was 61 inches tall and weighed 126 pounds.  Blood pressure was 114/80.  There were no other complaints, findings, or diagnoses with respect to obesity, diabetes mellitus, hypertension, and sleep apnea noted in service.

On VA examination in September 1976, it was noted that the Veteran weighed 130 pounds.  Blood pressure was 112/72.  

A November 1990 report from the McGuire Clinic notes that the Veteran had been treated there since March 1989 for a variety of medical problem.  It was noted that sleep apnea was diagnosed in February 1988.  She continued to complain of depression which interfered with her being able to perform her job as well as cope with her sleep apnea.  It was indicated that the Veteran had a long history of pulmonary problems which started in 1985 when she worked at a defense supply center warehouse and was exposed to chemicals.  A complete evaluation performed by a pulmonary physician confirmed the presence of sleep apnea as well as industrial asthma secondary to chemical detergent exposure.

A May 1993 VA outpatient treatment report notes that the Veteran had been diagnosed with obstructive sleep apnea requiring the use of a CPAP machine for the past 2 years.  A diagnosis of depression was also noted.

An August 1998 statement from a VA staff psychiatrist notes that the Veteran had a diagnosis of mild to moderate sleep apnea, and she was treated in the sleep clinic.

A July 2000 statement from a VA staff physician notes that the Veteran had been her patient since 1996, and she was seen for multiple medical problems including severe depression with panic disorder, diabetes, obstructive sleep apnea, and hypertension.  She noted that in her opinion, the Veteran's depression was a major factor contributing to her disability.

A November 2000 VA outpatient treatment report notes that the Veteran was severely depressed lately and not eating as she should.  It was noted that the Veteran had a history of depression, hypertension, and diabetes mellitus.  

In July 2001, the Veteran presented to clinic with a history of hypertension, diabetes mellitus, and severe depression.  It was noted that she was moderately obese.  

In June 2002, the Veteran was seen for follow up and management of obstructive sleep apnea.  She used a CPAP machine for treatment.

A May 2003 report from private physician Dr. J. notes that the Veteran was seen for follow-up for diabetes, hypertension, and depression.  

VA outpatient treatment records dated in March 2006 reflect a past medical history of diabetes, hypertension, and sleep apnea.  She was also seen for management of her obstructive sleep apnea.  It was noted that the Veteran continued to use a CPAP for treatment.

During the Veteran's April 2010 DRO hearing, she indicated that she had problems sleeping during service and that her roommates indicated that she snored.  She also indicated that her physician told her that her weight impacted her sleep apnea, hypertension and diabetes, in that the stress associated with her service-connected psychiatric disability led to secondary problems of weight gain and related diabetes mellitus, sleep apnea, and hypertension. 

A May 2010 statement from the Veteran's treating VA physician notes treatment for obesity, obstructive sleep apnea, diabetes mellitus, hypertension, and severe depression.  The physician noted that he had reviewed the Veteran's present and past medical records, including service treatment records.  From this review, the physician concluded that it is highly probably that her current medical conditions are a result of conditions she had while in service.  She noted that it is more likely than not that the Veteran was dealing with her depression by overeating and consuming food for comfort, which resulted in obesity, diabetes, hypertension, and sleep apnea.  

On VA psychiatric examination in July 2010, the examiner assigned a diagnosis of major depressive disorder and PTSD, but indicated that it was outside her scope of practice to diagnose and determine the etiology of obesity.

On VA general medical examination in July 2010, a complete medical history regarding the Veteran's various claimed disabilities was recorded.  The Veteran was described as morbidly obese.  She indicated that sleep apnea was diagnosed approximately in 1990, and hypertension approximately in 1998.  After a complete physical evaluation, diagnoses of hypertension, diabetes mellitus, and sleep apnea were assigned.  It was noted that the Veteran contended that stress related to service connection psychiatric disability, which led to weight gain, causing these disabilities.  

However, the examiner noted that the Veteran was of normal weight at separation from service based upon her recorded weight measurements, and her body mass index (BMI) was normal.  It was noted that the Veteran's BMI was also normal on examination in September 1976.  The examiner opined that if service was the cause of stress, and stress caused obesity, then obesity should have been present was stress was maximal in service.  He found it problematic to posit that the stress of service increased after leaving service.  Furthermore, he pointed out that the Veteran's weight was documented to be medically normal during service and for nearly one year after service separation.  Therefore, he found no support to the Veteran's contention that her service-connected psychiatric disability led to obesity.  

The examiner also opined that there was no basis in medical fact upon which to assert that the Veteran's diabetes, hypertension, and sleep apnea are as least as likely as not due to obesity caused by an eating addition due to mental disability.  

In addition, the examiner found it less likely than not that diabetes, hypertension, and sleep apnea are related to service.  In so finding, the examiner noted that there was no evidence of any of these disabilities in service treatment records, or evidence to support a finding that any of these disabilities was caused by or had their onset in service.

With respect to the Veteran's claim for service connection for obesity, considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted.

Initially, the Board notes that the record does not support a finding-and the Veteran does not contend-that her obesity had its onset during, or as a result of, service.  The record reflects that while the Veteran had some difficulties maintaining the maximum weight allowed for her service, she was not noted to be obese during service.  In fact, service treatment records reflect that she was able to lose weight during service and was discharged at a weight of 125 pounds.  She was also not noted to be obese one year after discharge on examination in 1976.

Rather, in various written statements and during her April 2010 DRO hearing, the Veteran has expressed her belief that her obesity is due to her service-connected depression with psychotic features and PTSD.  She alleges that she overate in order to cope with her psychiatric symptomatology, thus leading to her obesity.

The Board notes that the above-cited evidence clearly indicates a diagnosis of obesity.  However, the record includes conflicting medical opinions on the question of whether the Veteran's current obesity is related to her service-connected psychiatric disability.  In this regard, in the May 2010 statement, the Veteran's treating VA physician found it is more likely than not that the Veteran was dealing with her depression by overeating, consuming food for comfort, which resulted in obesity.  In contrast, the July 2010 VA examiner found it less likely than not that a relationship existed between the Veteran's service connected depression with psychotic features and PTSD and obesity.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes, 5 Vet. App. at 69-70(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the July 2010 VA examiner's opinion-to the effect that it is less likely than not that a relationship between the Veteran's obesity and service-connected psychiatric disability exists-the  most probative medical opinion on this point.  The VA examiner's opinion was based on a review of the claims file, as well as an examination of the Veteran and consideration of her documented history and assertions.  Further, the examiner provided a specific, reasoned rationale for his conclusions, noting the Veteran's relevant psychiatric and weight history.  

By contrast, the May 2010 VA physician did not provide any support for the finding that the Veteran's obesity was likely related to service-connected psychiatric disability, and while she indicated that she had access to the Veteran's claims file, she did not address the any pertinent medical findings, including the Veteran's history of normal weight in service and shortly thereafter despite onset of psychiatric problems in service.  

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's current obesity and service-connected depression with psychotic features and PTSD weighs against the claim. 

The Board also points out that the fact that the Veteran's own reported medical history of overeating due to depression appears some of her medical records does not constitute competent, persuasive evidence of the required nexus between the current obesity and service-connected disability.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional. See Grover, 12 Vet. App. at 112; Leshore, 8 Vet. App. at 409.

As regards the Veteran's claims for service connection for hypertension, diabetes mellitus, and sleep apnea, on a direct basis, the Board notes that the above-cited evidence reflects current diagnoses of diabetes mellitus, hypertension, and sleep apnea, but does not support a finding that there exists a medical a nexus between any such disability and service.  

In this case, the while the Veteran has current diagnoses of diabetes mellitus, hypertension, and sleep apnea, the earliest diagnosis of any of these disabilities was in 1988, over 10 years after the Veteran's discharge from service.  Thus, the diagnoses of diabetes mellitus and hypertension are well outside the period for establishing service connection on a presumptive basis, and there is no medical suggestion that diabetes or hypertension was manifest to a compensable degree within one year after the Veteran's separation from service in 1976.  The Board again also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.   

Significantly, moreover, the July 2010 VA examiner's opinion is the only competent opinion to address the question of whether there exists a medical nexus between current diabetes mellitus, hypertension, and sleep apnea, and service, and that opinion is not supportive of the claims.  Instead, the examiner found that the Veteran's current disabilities were less likely than not related to service.  The Board notes points out that, in formulating her opinion, the VA examiner reviewed the claims file, including the service treatment records, indicated that she reviewed pertinent medical history, performed a physical evaluation and provided adequate rationale in support of the conclusions reached.  Under these circumstances, the Board accepts this opinion as probative of the medical nexus question.  See Hayes, 5 Vet. App. at 69-70 and Guerrieri, 4 Vet. App. at 470-471.  Significantly, the Veteran has neither presented nor identified any contrary medical opinion-i.e., one that, in fact, supports the claims.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and her representative; however, none of this evidence provides a basis for allowance of the claims.  As indicated above, the claims turns on the medical matter of whether there exists a relationship between obesity, diabetes mellitus, hypertension, and sleep apnea for which service connection is sought and service or service-connected disability, a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the matters of service connection for obesity, to include as secondary to service-connected disability, and service connection for diabetes mellitus, hypertension, and sleep apnea, on a direct basis, must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine to these theories of entitlement; however, the preponderance of the evidence is against the claim on these bases, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 1 Vet. App. at 53-56.

To the extent that the Veteran contends that service connection for her diabetes mellitus, hypertension, and sleep apnea disabilities as secondary to obesity stemming from service connected psychiatric disability, as the Board herein denies service connection for obesity, there is no legal basis for granting service connection for these disabilities as secondary to obesity.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, the matters of service connection for diabetes mellitus, hypertension, and sleep apnea as secondary to obesity are without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for low back disability is granted.

Service connection for low back disability is denied.

Service connection for diabetes mellitus, to include as secondary to obesity, is denied.

Service connection for hypertension, to include as secondary to obesity, is denied.

Service connection for sleep apnea, to include as secondary to obesity, is denied.



REMAND

The Board finds that further RO action on the Veteran's remaining claim for service connection for fibromyalgia is warranted.

The Veteran's service treatment records reflect that she complained of diffuse joint and muscle pain in service, as well as a post-service diagnosis of fibromyalgia.  As noted by the July 2010 VA examiner, the Veteran reported that she had similar symptoms prior to service.  The examiner noted that this suggested that, if it is being asserted that fibromyalgia was present and causing pain and aching in all extremities, the onset of fibromyalgia clearly predated service.  The examiner found no evidence of aggravation.

The foregoing opinion is unclear as to whether the Veteran's fibromyalgia clearly and unmistakably pre-existed service, and if so whether it is at least as likely as not that the disability was aggravated beyond the natural progression in, or as a result of, service, resulting in the current disability.

Therefore, the Board finds that the claims file should be returned to the July 2010 VA examiner for clarification with respect to the onset and etiology of the Veteran's current fibromyalgia.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, shall result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Further, to ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the remaining claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the entire claims file, to include a complete copy of this REMAND, should be forwarded to the examiner who examined the Veteran in July 2010 for an addendum opinion.  

The physician should opine whether it is at least as likely as not (i.e. that there is a 50 percent or greater probability) that the Veteran's fibromyalgia had its onset in, or is otherwise medically related to service.  

In addressing the etiology of current fibromyalgia the examiner should specifically address whether the Veteran's fibromyalgia clearly and unmistakably pre-existed service, and if so, whether it is at least as likely as not that the disability was aggravated beyond the natural progression in, or as a result of, service, resulting in the current disability.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion responsive to the question posed above. The entire claims file, to include complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with complete rationale for the conclusion reached, in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268   (1998).

5.   After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for fibromyalgia in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


